Citation Nr: 0008541	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  98-18 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
Philippines


THE ISSUES

1. Entitlement to service connection for the cause of the 
veteran's death.  

2. Entitlement to accrued benefits based upon a claim, 
pending at the time of the veteran's death, for an 
increased rating for residual shrapnel wound, left thigh, 
with injury to Muscle Group (MG) XIII and retained 
metallic foreign body (RMFB), fracture of the femur, and 
infected scar, evaluated as 30 percent disabling.  

3. Entitlement to accrued benefits based upon a claim, 
pending at the time of the veteran's death, for an 
increased rating for sciatic nerve injury, evaluated as 10 
percent disabling.  

4. Entitlement to accrued benefits based upon a claim, 
pending at the time of the veteran's death, for special 
monthly compensation based on need for regular aid and 
attendance or on account of being housebound.  

5. Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 (West 1991). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. McCain Parson, Associate Counsel


INTRODUCTION

The deceased veteran had military service from August 1943 to 
June 1946.  He expired at the age of 75 in April 1997.  The 
appellant is the veteran's widow.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, 
Philippines.  

It appears from the appellant-widow's pleadings that she has 
raised entitlement to DIC pursuant to 38 U.S.C.A. § 1151 
(West 1991).  She has asserted in statements received in 
November 1997 and November 1998 that her husband was forced 
to attend a VA examination and that his condition worsened as 
a result.  As this claim has not been developed for appellate 
review, it is referred to the RO for appropriate action.  See 
Suttman v. Brown, 5 Vet. App. 127, 132 (1993).  

Effective March 1, 1999, the United States Court of Veterans 
Appeals changed its name to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  

For consistency and economy, the Board employs the term 
"service-connected left thigh disability" to represent the 
service-connected residual shrapnel wound, left thigh, with 
injury to MG XIII, and retained metallic foreign body, 
fracture of the femur and infected scar.  


FINDINGS OF FACT

1. All available, relevant evidence necessary for an 
equitable disposition of the appellant's appeal has been 
obtained by the RO.  

2. The veteran died in April 1997, at 75 years of age.  At 
the time of the veteran's death, service connection was in 
effect for residuals of a shrapnel wound, left thigh, with 
injury to MG XIII, retained metallic foreign body, 
fracture of the femur and infected scar, evaluated as 30 
percent disabling; and sciatic nerve injury, mild, 
evaluated as 10 percent disabling.  

3. The immediate cause of death was listed as 
cardiorespiratory arrest with the antecedent cause being 
cerebrovascular accident.  

4. The appellant-widow has not presented competent evidence 
to show that the conditions which caused the veteran's 
death were related to the service-connected left thigh 
disability and sciatic nerve injury or that his service-
connected disabilities materially or substantially 
contributed to his death.  

5. At the time of his death, claims for increased ratings and 
entitlement to special monthly compensation based on need 
of regular aid and attendance or on account of being 
housebound were in appellate status.  

6. Based on the evidence on file at the time of the veteran's 
death, to include the requested VA medical opinions, he 
did not have more than moderately severe muscle impairment 
from his service-connected left thigh disability.  

7. Based on the evidence on file at the time of the veteran's 
death, to include the requested VA medical opinions, he 
did not have more than mild nerve impairment from his 
service-connected sciatic nerve injury.  

8. Based on the evidence on file at the time of the veteran's 
death, to include the requested VA medical opinions, the 
veteran did not have one service-connected disability 
rated 100 percent nor did his service-connected 
disabilities permanently confine him to his place of 
residence.  

9. Based on the evidence on file at the time of the veteran's 
death, to include the requested VA medical opinions, the 
veteran was not in receipt of or entitled to receive a 100 
percent disability rating for the 10 years immediately 
prior to his death. 

10. The appellant did not specifically allege clear and 
unmistakable error in a prior final VA determination.  






CONCLUSIONS OF LAW

1. The appellant has not submitted evidence of a well-
grounded claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. §§ 1310, 5107(a) (West 
1991); 38 C.F.R. § 3.312 (1999).  

2. An evaluation in excess of 30 percent for the service-
connected left thigh disability, for the purpose of 
accrued benefits, is not warranted.  38 U.S.C.A. §§ 1155, 
5101, 5107(a), 5121 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
3.1000, 4.2, 4.7, 4.10, 4.55, 4.56, 4.73 (DC 5313 (prior 
to July 3, 1997) as amended by 38 C.F.R. §§ 4.55, 4.56, 
4.73, DC 5313 (effective July 3, 1997).  

3. An evaluation in excess of 10 percent for the sciatic 
nerve injury, for the purpose of accrued benefits, is not 
warranted.  38 U.S.C.A. §§ 1155, 5101, 5107(a), 5121 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 3.1000, 4.2, 4.7, 4.10, 
4.123, 4.124, 4.124a, Diagnostic Code (DC) 8720 (1999). 

4. A claim for accrued benefits based upon special monthly 
compensation for regular aid and attendance or on account 
of being housebound is without legal merit.  38 U.S.C.A. 
§§ 1114, 5121 (West 1991); 38 C.F.R. §§ 3.350, 3.1000 
(1999).  

5. The requirements for DIC benefits under the provisions of 
38 U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 
(West 1991); 38 C.F.R. § 3.22 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Court has held that there is some duty to assist a 
claimant in the completion of an application for benefits 
under 38 U.S.C.A. § 5103(a), depending on the particular 
facts in each case.  See Beausoleil v. Brown, 8 Vet. App. 459 
(1996); Robinette v. Brown, 8 Vet. App. 69 (1995).  The facts 
and circumstances surrounding this appeal are such that no 
further action is warranted.  

The appellant-widow believes that the cause of her husband's 
death was due to his service-connected disabilities for he 
never improved because of the retained metallic foreign body 
[in his left thigh].  Because of the limp, he was hit by 
rolling rocks during the 1990 earthquake.  He had heart 
failure if any because of the double injury he incurred 
during World War II.  He incurred high blood pressure because 
of the abrupt incidence that occurred during the killer 
earthquake in 1990.  He was operated on for chronic 
gallbladder; she believes this may have "connection of his 
heart."  She seeks entitlement to the benefits she believes 
her husband was entitled to prior to his death.  


Factual Background

There is no enlistment physical examination of record.  A 
review of the service medical records to include a service 
department casualty report reflects that in July 1945, the 
veteran sustained a shell fragment wound to the left thigh 
from an enemy mortar shell.  There are no records of hospital 
treatment in service.  The report of physical examination of 
enlisted personnel prior to discharge, release from active 
duty or retirement, that was accorded the veteran in June 
1946 reflects that the veteran sustained a gunshot wound to 
the left thigh.  The examination report reflects neurological 
diagnosis: normal; musculoskeletal defects: normal; and feet: 
normal.  The cardiovascular system was evaluated as normal 
and his blood pressure was 114/74.  His lungs were normal and 
his chest x-ray was negative.  

The first clinical evaluation after service is a VA 
orthopedic examination report dated in December 1951 that 
reflects: scar shrapnel wound penetrating left thigh, middle 
third level posterior aspect, measure 2 centimeters in 
diameter, non adherent, and non painful.  There was no 
muscular atrophy of the thigh and no limitation of motion.  
There was a muscle injury - Group XIII with manifestation and 
a nerve injury - partial sciatic nerve injury manifested by 
foot drop and hypoesthesia from the level of the scar down as 
far as posterior aspect of the foot.  The diagnoses were 
residual shrapnel wound, left thigh; healed cicatrix; healed 
fracture; metallic foreign bodies present; involvement MG 
XIII with manifestation; and partial sciatic nerve 
involvement manifested by foot drop and hypoesthesia.  X-ray 
findings of the left thigh reflect several metallic foreign 
bodies seen in the soft tissue of the middle third of the 
left thigh.  The largest fragment was 1.2 x .8 centimeters in 
size.  A tiny chip fracture involving the cortex or posterior 
border of the mid-shaft of the femur was seen.  Based on this 
evaluation, the veteran's sciatic nerve injury was evaluated 
as 20 percent disabling and the shrapnel wound to the left 
thigh, MG XIII with metallic foreign bodies was evaluated as 
10 percent disabling.  

Between December 1951 to October 1962, VA and private medical 
examinations are silent for the evaluation or treatment of a 
cardiovascular or lung disability and are limited to ongoing 
evaluations of the service-connected left thigh disability 
and sciatic nerve injury.

The October 1962 VA examination report reflects that the 
veteran had not been able to work hard since his discharge 
due to the injury.  At that time, he reported that his 
condition had worsened.  He complained of pain and numbness 
of the left thigh and weakness of the left lower extremity.  
A right limp characterized the veteran's gait.  He walked 
with a bad left limp.  The scar was infected and there was 
some inflammation in the scar and also some oozing of serous 
discharge.  The scar was non-depressed, non-adherent, 
measuring 3/4 inch in diameter, and now tender because of the 
infection.  There was no atrophy of the muscles in the left 
thigh.  The muscle injury involved the hamstring muscles - 
Group XIII.  There was no limitation of motion of the left 
knee.  The diagnoses included residual of shrapnel fragment 
wound of the left thigh with infected scar.  In pertinent 
part, the veteran was described as not bedridden, not in need 
of hospitalization, and unaccompanied.  

The October 1962 VA neurological evaluation reflected that 
the veteran limped favoring the left limb.  The posture 
holding test reflected no drifting of either upper extremity.  
There was slight weakness in the quadriceps and hamstring 
muscles, most probably due to a large extent to the alleged 
shrapnel wound that remained raw.  Sensory examination by pin 
prick and light touch was not reliable.  The deep tendon 
reflexes were normal and equal in both sides except for an 
indication of sluggishness in the left knee jerk.  There were 
no pathological reflexes.  There was no muscle atrophy and 
spasm.  Muscle tenderness was present over the general area 
of the wound in the left thigh.  His coordination and 
equilibrium were good.  The cranial nerves were normal by 
gross examination.  His speech and mentation were 
satisfactory.  The diagnosis was no demonstrable severe 
neurological deficit other than what would appear as 
occasional sciatic neuritic referred pain because of the raw 
wound, the alleged shrapnel wound.  The x-ray findings of the 
left thigh reflect old fracture and multiple metallic foreign 
bodies in the left thigh.  

By an October 1962 rating decision, the shell fragment wound, 
left thigh with injury to MG XIII with retained metallic 
fragment, fractured femur, and infected scar was evaluated as 
30 percent disabling under DC 5313 and the sciatic nerve 
injury, mild was evaluated as 10 percent disabling under DC 
8520.  This same rating evaluation was in effect at the time 
of the veteran's death.  

VA treatment records together with those from Baguio City 
Clinic, Dr. E. Reyes, and Dr. E. Bayuga dated between March 
1969 and July 1979 reflect for the most part the evaluation 
of the service-connected disabilities.  Inter alia, the 
records reflect that the veteran's head, neck, respiratory 
system, and cardiovascular system were normal.  Blood 
pressure readings ranged between 110/70 to 160/90.  He was 
reported to be fairly built and well nourished.  The November 
1970 chest x-ray was within normal limits.  

The November 1970 VA neurological examination reflects in 
brief that the appearance of the extremities was normal; that 
the veteran had a left sided limp; that the associated 
movements were normal; there was generalized weakness of the 
left lower extremity; and that the muscle tone was 
essentially symmetrical and normal.  There was no evidence of 
atrophy of the muscle groups.  Light touch, pinprick, 
vibration and position senses were impaired over the whole 
left lower extremity.  No reflex abnormalities were noted.  
The diagnostic impression was no clear evidence of peripheral 
nerve injury.  The November 1970 VA orthopedic examination 
reflects a blood pressure reading of 110/70, pulse 84, bad 
left limp, depressed scar middle third left thigh, adherent 
and tender, measuring 3/4 inch in diameter.  There was mild 
atrophy now of the muscles of the left thigh and leg.  
Measurement of the thighs 6 inches above the knee: right 
thigh 15 inches and left thigh 14 inches; and legs 6 inches 
below the knee on the right was 14 inches and 13 inches on 
the left.  There was limitation of flexion of the left knee: 
flexion was zero degree to 80 degrees.  Extension was to zero 
degrees.  The left lower extremity was still useful in 
balancing and ambulation.  The diagnosis was fracture, 
posterior aspect, middle third of the left femur; metallic 
foreign body, hamstring group of muscles; nerve injury, (see 
special neurological report).  The final diagnosis was 
residuals of shell fragment wound, penetrating, left thigh; 
scar healed; muscle injury involving MG XIII; old healed 
incomplete.  The examinee was not bedridden and he was 
accompanied.  

In July 1979, the veteran reported pain over the left thigh 
on walking especially on long distances and carrying heavy 
loads.  The veteran reported from time to time, there was 
recurrent pain at the posterior aspect of his left thigh 
where his service-connected injuries were located.  About 
eight years earlier, the site became severely swollen with 
fluctuation at the site of the scar.  Dr. Bayuga noted the 
presence of a healed depressed s[e]mi circular scar about one 
inch in diameter located at the posterior aspect of the left 
mid thigh, slight tenderness on pressure but evidently 
inflamed.  X-ray examination of the left thigh revealed the 
presence of multiple metallic foreign body densities embedded 
within the soft tissue of the mid[dle] aspect of the left 
thigh.  The x-ray was neg[ative] for bone involvement.  Dr. 
Bayuga noted that because of the history of swelling at the 
possible site of the foreign bodies, the metallic fragments 
might be loosely attached and cause tissue irritation at 
times, hence the pain.  

A report of field examination dated in August 1990 reflects a 
claim for aid and attendance and that the veteran had a 
fractured left leg and needed hospital - non-ambulatory and 
needed constant assistance.  It was noted that the veteran 
could no longer attend to his personal necessities; that he 
needed an attendant; that he was bedridden and assessed to be 
in need of aid and attendance benefit; that he appeared 
capable of handling his own funds; that he did not need a 
fiduciary; and that it was recommended that the case be 
referred to adjudication for possible entitlement of 
beneficiary to aid and attendance/ housebound benefit.  

A statement received from the veteran in April 1991 reflects 
that he sustained an injury to the left leg - a big rock fell 
down and struck his left leg, back of the knee during a 
strong earthquake.  Because of the left leg injury, backside, 
skin grafting added and aggravated his shrapnel wound at the 
same left leg.  The veteran asserted that he could hardly 
walk, that he used one crutch, left side of the body that 
caused him to limp in an unbalanced position.  

A January 1994 summary and discharge from the Baguio General 
Hospital & Medical Center reflects that the veteran was 
admitted for left sided weakness which started 9 hours prior 
to admission when he was unable to get up from bed and 
urinate associated with dizziness.  The impression was 
"CVD," thrombotic, ischemic, right middle cerebral artery.  
The final diagnosis was cerebrovascular disease, ischemic 
thrombotic, right middle cerebral artery (RMCA).  The veteran 
was discharged home with medications.  

The current evidence for consideration reflects that in May 
1995, the veteran sought an increased evaluation for his 
service-connected disabilities.  Relative to his service-
connected disabilities, the veteran asserted that he 
sustained additional disability following an earthquake; that 
he was unable to see; that his left hand and left leg were 
paralyzed; and that he was housebound.  A July 1995 lay 
statement from M. A. reflects that the veteran was house 
bound.  At this juncture, the Board observes that the RO 
attempted to schedule the veteran for compensation and 
pension examinations and the veteran failed to report 
asserting that he was bedridden.  

A May 1995 medical statement from the Department of Health 
reflects, inter alia, that five months earlier the veteran 
felt weakness on the left side of the body accompanied by 
pain in the left lower extremity.  Later there was numbness 
in the left side of the body.  The past history reflects 
gunshot wound, left thigh, and 1940's.  He was conscious, 
coherent, bedridden, and not in "C-P" [cardio-pulmonary] 
distress.  The examination reflects that the left upper 
extremity - left arm was atrophied.  The left leg was 
atrophied and scar on the left thigh.  Motor on the left 
[side of the body] was zero percent and 100 percent on the 
right side.  The diagnoses included CVA and foreign body 
(shrapnel) left thigh.  

A February 1996 medical statement from the Department of 
Health reflects, inter alia, that the veteran was 75 years 
old, that his blood pressure was 160/100, that he was 
bedridden, fairly nourished, that his heart had a normal rate 
and regular rhythm, that his right eye was visually impaired, 
that he was deaf in both ears, that his chest was without 
rales or retractions, that his abdomen was flat without 
masses, that his right lower extremity was edematous, that 
his upper and lower extremities were sensitive to pain, and 
that his left upper and left lower extremities were weak.  
The physician noted that the veteran had been diagnosed and 
treated as a case of CVD for almost 2 years.  The final 
diagnosis was CVD.  The physician provided no diagnosis 
relative to the service-connected disabilities.

VA examinations (for scars, bones, joints, muscles, and 
miscellaneous neurological disorders) accorded the veteran in 
December 1996 reflect, inter alia, that he was hospitalized 
in 1990 for an injury to his left leg; that he was stretcher 
borne; that his blood pressure was 190/120 and respirations 
were 20; that the range of motion in the left knee was zero 
degree to 90 degrees; that there was tenderness to the left 
knee on flexion and extension without limitation of motion; 
that he developed the inability to walk about year ago due to 
weakness of his left upper and lower extremities without 
slurring of speech; and that the onset of left sided 
paralysis occurred about a year ago.  The veteran had left 
central facial numbness, left spastic hemiplegia, left 
hyperreflexia, and that he was unable to neither stand nor 
walk.  The circumference of the left mid thigh was 26 
centimeters; the circumference of the right thigh was 28 
centimeters.  The left mid leg circumference was 23 
centimeters; the right mid leg circumference was 24 
centimeters.  The right lower extremity was [with fair] 
strength and the left lower extremity was [with poor] 
strength.  There was pain on movement of the left lower 
extremity.  There was no evidence of a muscle hernia.  There 
was no deformity or swelling to the service-connected wound 
to the left thigh.  There was a healed scar medial posterior 
aspect of the left thigh residual of the shell fragment wound 
measuring about 2 x 3 centimeters in diameter, non-tender, 
slightly depressed, and non-adherent.  He had a healed scar 
left [   ] third leg posterior aspect residual of injury and 
surgery in 1990 when a piece of stone hit his leg during the 
earthquake.  It measured about 5 x 4 centimeters in diameter.  
There was also a healed scar on the left thigh posterior 
lateral aspect -- residual of donor site for skin grafting.  
The diagnoses included a healed scar left thigh residual of 
shell fragment wound; healed scar of the left leg -- residual 
of the injury and surgery; and cerebral infarction, right, 
secondary to thrombosis, middle cerebral artery (MCA).  

The veteran's certificate of death indicates that the veteran 
died in April 1997, at 75 years of age.  The certificate of 
death is silent as regards to whether an autopsy was 
performed.  The immediate cause of death was listed as 
cardiorespiratory arrest with the antecedent cause being 
cerebrovascular accident.  

Prior to the veteran's demise, VA medical opinions had been 
requested regarding any relationship between the 
cerebrovascular accident and his service-connected 
disabilities.  The orthopedic medical opinion dated in May 
1997 reflects that the chart was reviewed based on the 
history and physical examination findings done in December 
1996.  The report reflects that the veteran sustained 
shrapnel wound to the left thigh/ fracture femur/ sciatic 
nerve injury probably an incomplete.  It was reported that 
the veteran, at that time, had difficulty in ambulation and 
recurrent pain over the shrapnel wound area.  Based on the 
history and nature of the injury it was not unlikely that 
indeed the veteran would experience on and off pain probably 
from the sciatic nerve injury.  As to the exact functional 
loss, probably the physician who examined him would be more 
in a position to elaborate.  The May 1997 neurology note 
reflects that as far as his service-connected injury was 
concerned, there had been no flare-ups.  It just so happened 
that the veteran developed a "stroke" a year ago that 
caused paralysis of his left extremities, an inability to 
talk, and visual involvement.  

The appellant asserts in a statement received in December 
1997 that she believes her husband's death was due to the 
service-connected disabilities for he had never improved 
because of the retained metallic foreign body, he could not 
walk fast because he limped with a cane, and this is the 
reason why he could not run for safety during the killer 
earthquake in July 1991, but instead his service-connected 
[disability] got worse when he injured his thigh where the 
foreign body was intact causing the thigh to be broken or 
fractured.  The veteran had been bedridden since the 
earthquake.  She added that the records at the Notre Dame 
Hospital were damaged and she did not know where the records 
had been transferred for safe-keeping.  

VA letters dated in March 1998 were sent to the appellant and 
Dr. E. Bayuga requesting treatment records of the veteran 
from 1975 to his death.  As of this date, the claims file is 
silent as regards a response. 


I.  Service Connection for the Cause of Death

DIC is paid to the surviving spouse, children, or parents of 
a qualifying veteran who dies from a service-connected 
disability.  See 38 U.S.C.A. § 1310 (West 1991); 38 C.F.R. § 
3.5 (1999).  For such a death to be considered service-
connected, it must result from a disability incurred in or 
aggravated by active service in the line of duty.  See 38 
U.S.C.A. § 101(16) (West 1991); Pearlman v. West, 11 Vet. 
App. 443, 445 (1998).  As with any other claim for service-
connected benefits, a claimant seeking DIC has the initial 
burden of establishing that the claim is well-grounded.  See 
Mattern v. West, 12 Vet. App. 222 (1999); Carbino v. Gober, 
10 Vet. App. 507, 509 (1997); Darby v. Brown, 10 Vet. App. 
243, 245 (1997); see also 38 U.S.C.A. § 5107(a) ("[A] person 
who submits a claim for benefits under a law administered by 
the Secretary shall have the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded").  

A well-grounded claim is defined as "a plausible claim, one 
which is meritorious on its own or capable of substantiation 
. . . [that] need not be conclusive but only possible."  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990); accord Black 
v. Brown, 10 Vet. App. 279, 283 (1997).  Where the 
determinative issue involves etiology or a medical diagnosis, 
competent medical evidence that a claim is "plausible" or 
"possible" is the threshold requirement for the claim to be 
well-grounded.  See Heuer v. Brown, 7 Vet. App. 379, 384 
(1995).  A well-grounded service-connection claim generally 
requires (i) medical evidence (diagnosis) of a current 
disability; (ii) medical or, in some circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and (iii) medical evidence of a nexus between the 
in-service injury and the current disability.  See 38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 
F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. Gober, 
126 F.3d 1464, 1468 (Fed. Cir. 1997) (expressly adopting the 
definition of a well-grounded claim set forth in Caluza).  

For service connection for the cause of a veteran's death, 
"the first requirement, evidence of a current disability, 
will always have been met" (the current disability being the 
condition that caused death); however, the last two 
requirements must be supported by evidence.  See Carbino, 10 
Vet. App. at 509; Ruiz v. Gober, 10 Vet. App. 352, 356 
(1997).  Evidence submitted to well-ground a claim is 
generally presumed credible.  See Robinette v. Brown, 8 Vet. 
App. 69, 75-76 (1995); King v. Brown, 5 Vet. App. 19, 21 
(1993).  

The Board has reviewed the record in its entirety.  As 
indicated in the evidence above, the veteran's medical 
records do not show any symptoms of or a clinical diagnosis 
of cardiopulmonary or cerebrovascular disease in-service.  
The June 1946 separation examination reflects the 
cardiovascular and respiratory systems were evaluated as 
normal and only identifies a shell fragment wound to the left 
thigh as related to his military service.  The veteran's 
application for compensation benefits dated in 1950 does not 
reflect a claim for service connection for any of the death 
causing conditions.  Moreover, the record on appeal does not 
objectively show any indication that the conditions listed on 
the certificate of death were due to his service-connected 
left thigh disability or sciatic nerve injury.  That is, the 
record does not show that the veteran had a cerebrovascular 
accident as a result of his service-connected disabilities; 
the record does not show that the veteran had cardiopulmonary 
disease as a result of his service-connected disabilities; 
and the record does not show that the veteran had a cardiac-
respiratory arrest due to the service-connected left thigh 
disability and sciatic nerve injury.  Without a medical nexus 
showing these death causing conditions, the appellant's 
contentions of the same are not probative.  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995) (evidence 
submitted in support of claim must be accepted as true for 
the purpose of determining whether the claim is well-grounded 
except when the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the competence 
of the person making the assertion).  

Rather, the record shows that the veteran did not receive 
evaluation or treatment for any conditions other than the 
residuals of the shell fragment wound to the left thigh and 
sciatic nerve injury until 1990 when he was injured during an 
earthquake.  Thereafter, the record shows that the veteran 
sustained a cerebrovascular accident, stroke, in 1994, with 
paralysis resulting in his being housebound and bedridden, 
which occurred many years after military service.  There is 
no specific indication in the record that the veteran 
complained of or was treated for cardiopulmonary or 
cerebrovascular disease while in-service or within any 
applicable presumptive period.  See 38 C.F.R. §§ 3.307, 3.309 
(1999). 

Inasmuch as the appellant may also be asserting that the 
service-connected disabilities contributed to the cause of 
death, the Board points out that the contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
and that it aided or lent assistance to the production of 
death.  It is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  See 38 C.F.R. § 3.312(c)(1) (1999).  
The medical evidence does not show that the veteran's 
service-connected left thigh disability or sciatic nerve 
injury was a factor in his death, or that they contributed 
substantially or materially to the production of death.  See 
38 C.F.R. § 3.312(c)(1). 

There is no medical evidence, by private physicians or in the 
clinical records reviewed, that the cardiorespiratory arrest 
and cerebrovascular accident were caused by his service-
connected disabilities.  There is definitely no indication in 
the record that the service-connected left thigh disability 
and sciatic nerve injury contributed to the veteran's death.  
In fact, the RO tried to establish such a nexus, by 
requesting supporting evidence from the appellant-widow to 
demonstrate that the cause of the veteran's death was related 
to his service-connected disabilities.  The evidence of 
record shows that the service-connected disabilities have no 
relationship to the cardiorespiratory arrest, which actually 
caused the veteran's death, or with the antecedent cause of 
cerebrovascular accident.  

The Board has considered the appellant's contentions that the 
veteran's death is related to his service-connected 
disabilities.  However, the appellant's assertions alone do 
not constitute evidence to render the claim well-grounded.  
See Brock v. Brown, 10 Vet. App. 155 (1997).  Moreover, the 
appellant's burden to submit evidence sufficient to establish 
a well-grounded claim is the appellant's alone and is not 
relieved by the benefit of the doubt provision.  See 38 
U.S.C.A. § 5107; Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 
1997).  Without medical evidence that relates the cause of 
the veteran's death to military service, the Board is not 
required and indeed must not develop a claim that is not 
well-grounded.  See Morton v. West, 12 Vet. App. 477 (1999).  
As the evidence of record is not probative of the issue at 
hand, whether the death causing conditions had their onset in 
service or that the service-connected disabilities caused or 
contributed to the veteran's death, the claim must be denied.  
Therefore, as no competent medical evidence has been 
submitted in support of the appellant's claim, the claim is 
not well-grounded and must be denied.  




II.  Accrued Benefits

In this case, the deceased veteran had pending at the time of 
his death claims for an increased evaluation for a residual 
shrapnel wound, left thigh, with injury to MG XIII, and 
retained metallic foreign body, fracture of the femur and 
infected scar currently evaluated as 30 percent disabling and 
an evaluation of sciatic nerve injury currently evaluated as 
10 percent disabling, and entitlement to special monthly 
compensation based on need for regular aid and attendance or 
on account of being permanently housebound. 

Section 5121(a), title 38, U.S. Code, defines accrued 
benefits as "periodic monetary benefits to which an 
individual was entitled at death under existing ratings or 
decisions, or those based on evidence in the file at the date 
of death and due and unpaid for a period not to exceed two 
years."  See 38 U.S.C.A. § 5121(a) (West 1991 & Supp. 1999); 
38 C.F.R. § 3.1000 (1999); Jones v. West, 13 Vet. App. 129 
(1999).  Applications for accrued benefits must be filed 
within one year after the date of the veteran's death.  See 
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  Upon the death of 
such person, accrued benefits will first be paid to his 
surviving spouse.  See 38 C.F.R. § 3.1000(a)(1)(i).  For a 
surviving spouse to be entitled to accrued benefits, "the 
veteran must have had a claim pending at the time of his 
death for such benefits or else be entitled to them under an 
existing rating or decision."  See Jones v. West, 136 F.3d 
1296, 1299 (Fed. Cir. 1998); Zevalkink v. Brown, 102 F.3d 
1236, 1241 (Fed. Cir. 1996) (An accrued benefits claim is 
derivative of the veteran's claim for service connection, 
i.e., the claimant's entitlement is based on the veteran's 
entitlement).  

Further, an appeal pending before the [Board] when the 
appellant-veteran dies will be dismissed.  See 38 C.F.R. § 
20.1302 (1999).  Further, as in this case, when an appeal is 
pending before the [Board] at the time of the veteran's 
death, the Board may complete its action on the issues 
properly before it without application from the survivors.  
See 38 C.F.R. § 20.1302 (1999).  The law is clear that once a 
veteran dies, the record evidence may result in the award of 
accrued benefits, but not in service-connected benefits for 
the estate.  See Haines v. West, 154 F.3d 1298 (1998).  The 
Haines court described the accrued benefits provisions as "a 
narrowly limited exception to the general rule that a 
veteran's claim for benefits does not survive the veteran."  
See 154 F.3d at 1300.  As the appellant-widow contends 
entitlement to accrued benefits, the Board proceeds with the 
following analysis.  

Under applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  See 38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4.  Separate 
diagnostic codes identify the various disabilities.  The VA 
has a duty to acknowledge and consider all regulations which 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

It is essential that each disability be viewed in relation to 
its history, and that medical examinations are accurately and 
fully described emphasizing limitation of activity imposed by 
the disabling condition.  See 38 C.F.R. § 4.1 (1999).  
Medical evaluation reports are to be interpreted in light of 
the whole recorded history, and each disability must be 
considered from the point of view of the veteran working or 
seeking work.  See 38 C.F.R. § 4.2 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (1999).  

Over a period of many years, a veteran's disability claim may 
require re-ratings in accordance with the changes in laws, 
medical knowledge and his physical or mental condition.  It 
is thus essential, both in the examination and in the 
evaluation of a disability, that each disability be viewed in 
relation to its history.  See 38 C.F.R. § 4.1.  However, 
where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, and 4.42 
(1999), and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), 
the Board has reviewed the service medical records and all 
other evidence of record pertaining to the history of the 
deceased veteran's service-connected disabilities.  The Board 
has found nothing in the historical record to indicate that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant exposition of the remote clinical history and 
findings pertaining to the service-connected disabilities.  

In assessing the weight of this evidence, the Board is 
cognizant of the subjective complaints of pain and functional 
impairment asserted by the veteran at the time of each 
examination.  While the schedular criteria explicitly 
recognize that functional loss may be due to pain, the 
criteria also provide that subjective complaints of pain must 
be supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  A 
little used part may be expected to show evidence of disuse, 
either through atrophy, the condition of the skin, absent 
callosity or the like.  See 38 C.F.R. § 4.40.  In this 
regard, the Board concludes that the clinical evidence of 
record, particularly the most recent, is to be accorded 
greater probative weight as it is based on objective 
findings, such as x-ray studies, diagnostic tests, and a 
review of the history of the veteran's condition.  






A. Evaluation of residual shrapnel wound, left thigh, with 
injury to MG XIII and retained metallic foreign body 
(RMFB), fracture of the femur, and infected scar, 
evaluated as 30 percent disabling.

The deceased veteran's residuals of a shrapnel wound, left 
thigh, with injury to MG XIII and retained metallic foreign 
body, fracture of the femur, and infected scar are evaluated 
as 30 percent disabling and representative of impairment of 
the pelvic girdle and thigh under 38 C.F.R. Part 4, 
Diagnostic Code 5313.  The Board notes that shortly after the 
veteran's death, VA issued new regulations for evaluating 
disability due to muscle injuries.  See 62 Fed. Reg. 30235-
30240 (1997), effective July 3, 1997.  

Where a law or regulation changes after the claim has been 
filed or reopened before the administrative or judicial 
process has been concluded, the version most favorable to the 
veteran applies unless Congress provided otherwise or 
permitted the VA Secretary to do otherwise and the Secretary 
did so.  See Karnas v. Derwinski, 1 Vet. App. 308, 311 
(1991); Marcoux v. Brown, 10 Vet. App. 3 (1996).  Here the 
appellant-widow filed a claim for Dependency and Indemnity 
Compensation (DIC) on July 28, 1997, and the controlling 
rating criteria for muscle injuries changed on July 3, 1997.  
However, the veteran died in April 1997, before the new 
regulations went into effect.  Compensation may not be 
awarded or increased, under any Act or administrative issue 
prior to the effective date of that Act or administrative 
issue.  See 38 U.S.C.A. § 5110(g) (West 1991); DeSousa v. 
Gober, 10 Vet. App. 461 (1997).  Therefore, in this instance, 
the only rating criteria to be applied is that which was in 
effect at the time of the veteran's death.  

Diagnostic Code 5313 provides for the evaluation of 
impairment of the pelvic girdle and thigh, MG XIII, posterior 
thigh group that includes the hamstring complex of 2 joint 
muscles -- (1) Biceps femoris; (2) semimembranosus; and (3) 
semitendinosus.  The function of this Group is (1) extension 
of the hip and flexion of the knee; (2) outward and inward 
rotation of the flexed knee; and (3) acting with rectus 
femoris and sartorius (see XIV, 1, 2) synchronizing 
simultaneous flexion of hip and knee and extension of hip and 
knee by belt over pulley action at the knee joint.  

The regulations in effect at the time of the veteran's death 
provided that in rating injuries of the musculoskeletal 
system, attention is first given to the deeper structures 
injured (bones, joints, and nerves).  "A through and through 
injury, with muscle damage, is at least a moderate injury for 
each group of muscles damaged."  Entitlement to a rating of 
severe grade is established when there is a history of 
compound comminuted fracture and definite muscle or tendon 
damage from the missile.  The location of foreign bodies may 
establish the extent of penetration and consequent damage.  
However, the regulations recognize that there are locations, 
as in the wrist or over the tibia, where muscle damage might 
be minimal or damage to tendons might be repaired by suture; 
in such cases, the requirements for a severe rating are not 
necessarily met.  See 38 C.F.R. § 4.72 (prior to July 3, 
1997).  

Muscle injuries are classified into four general categories; 
slight, moderate, moderately severe, and severe.  Separate 
evaluations are assigned for the various degrees of 
disability.  Residuals of gunshot and shell fragment wounds 
are evaluated on the basis of the following factors: the 
velocity, trajectory, and size of the missile which inflicted 
the wounds; extent of the initial injury and duration of 
hospitalization; the therapeutic measures required to treat 
the disability; and current objective findings, such as 
evidence of damage to muscles, nerves and bones which results 
in pain, weakness, limited or excessive motion, shortening of 
extremities, scarring, or loss of sensation.  See 38 C.F.R. § 
4.56.

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound in service.  A record of cardinal symptoms such as loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination and uncertainty of movement 
and evidence of unemployability because of inability to keep 
up work requirements should be considered.  Objective 
findings should include entrance and exit scars indicating a 
track of a missile through one or more muscle groups.  
Objective findings should also include indications on 
palpation of loss of deep fascia, moderate loss of muscle 
substance, or normal firm resistance of muscles compared with 
the sound side.  Tests of strength and endurance compared 
with the sound side should demonstrate positive evidence of 
marked or moderately severe loss.  See 38 C.F.R. § 4.56(c).

A severe muscle disability results from a through and through 
or deep penetrating wound due to high-velocity missile, or 
large or multiple low velocity missiles, or with shattering 
bone fracture or open comminuted fracture with extensive 
debridement, prolonged infection, or sloughing of soft parts, 
with intermuscular binding and cicatrization and service 
medical records or other evidence showing hospitalization for 
a prolonged period for treatment of the wound.  Objective 
findings may include ragged, depressed and adherent scars 
indicating wide damage to muscle groups in the missile track, 
palpation shows moderate or extensive loss of deep fasciae or 
muscle substance, or soft flabby muscles in wound area and 
abnormal swelling and hardening of muscles in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  See 38 C.F.R. § 
4.56(d). 

If present, the following are also signs of severe muscle 
disability: X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile; adhesion of the scar to one of the 
long bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin 
covering in an area where bone is normally protected by 
muscle; diminished muscle excitability to pulsed electrical 
current in electrodiagnostic tests; visible or measurable 
atrophy; adaptive contraction of an opposing group of 
muscles; atrophy of muscle groups not in the track of the 
missile; or induration or atrophy of an entire muscle 
following simple piercing by a projectile.  See 38 C.F.R. § 
4.56(d). 

The evidence of record discloses that the veteran sustained a 
shrapnel wound from enemy mortar to the left thigh with a 
resulting fracture.  An extract of the PA AGO Form 23 
reflects by chronological record of wounds and illness that a 
shrapnel wound/ illness was incurred in or on August 22, 1945 
and that he returned to duty on August 30, 1945.  The extract 
reflects that no permanent disabilities were incurred.  There 
are no records of hospital treatment associated with the 
claims file.  

As previously noted, at the time of his death, the veteran 
had been assigned a 30 percent rating under Diagnostic Code 
5313.  

The normal range of hip abduction is from zero degree to 45 
degrees.  The normal range of hip flexion is from zero degree 
to 125 degrees.  The normal range of knee flexion and 
extension is zero degree to 140 degrees.  See 38 C.F.R. § 
4.71, Plate II (1999).  

The veteran described symptomatology indicative of greater 
than slight disability, particularly with regard to the 
impact of his present symptoms on his daily activities.  
However, the symptoms reported were not solely attributed to 
the service-connected left thigh injury, but to an 
intercurrent injury sustained during an earthquake and a 
stroke.  In essence, the veteran contended prior to his death 
that his service-connected condition warranted a higher 
rating because he was paralyzed.  In this regard, lay 
statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  However, 
symptoms must be viewed in conjunction with the objective 
medical evidence of record.  

With respect to an increased evaluation under DC 5313 for 
accrued benefits purposes, the Board notes that the evidence 
essentially reflects a history of static symptoms related to 
the residuals of shrapnel wound to the left thigh from 1962 
until 1990.  Generally, the subjective and objective clinical 
findings included recurrent pain in the posterior thigh, 
fatigability, a slight limp, a depressed scar, slight 
tenderness on pressure, slight atrophy, weakness in the left 
lower extremity, flexion of the left knee was zero degree to 
80 degrees, multiple metallic fragments on x-ray, and 
decreased sensory modalities in the "whole" left lower 
extremity.  In 1990, the left leg was re-injured by falling 
rock and the leg warranted a skin graft.  The January 1991 
medical certificate from Baguio General Hospital & Medical 
Center reflects that the veteran was confined from July 1990 
to August 1990 for soft tissue avulsion popliteal area left 
status post split thickness skin grafting.  In January 1994, 
the veteran was admitted to Baguio General Hospital & Medical 
Center due to left sided weakness which started 9 hours prior 
to admission when he was unable to get up from bed and 
urinate with associated dizziness.  The final diagnosis was 
CVD, ischemic thrombotic RMCA.  In essence, medical 
statements submitted by the Department of Health in May 1995 
and February 1996 reflect by present history that the veteran 
felt weakness in the left side of his body accompanied by 
pain in the left lower extremity 5 months earlier.  Later, 
there was numbness in the left side of the body.  He was 
bedridden.  His left arm was atrophied.  The left leg was 
atrophied.  There was a scar on the left thigh.  The 
diagnoses were CVA and foreign body (shrapnel) left thigh.  

The December 1996 VA examinations reflect that the healed 
scar attributed to the service-connected shrapnel wound of 
the left thigh measured about 2 x 3 centimeters in diameter, 
was non-tender, slightly depressed, and non-adherent.  There 
was some tenderness on flexion and extension of the left 
knee.  The right lower extremity was [with fair] strength.  
The left lower extremity was [with poor] strength.  Tissue 
loss was noted in the left leg and thigh.  Residuals 
apparently attributed to the stroke were aphasia, left 
central facial weakness, left spastic hemiplegia, left 
hyperreflexia, a positive Babinski, deformity of the left 
hand, and an inability to stand or walk.  Range of motion of 
the left knee was zero degree to 90 degrees; the right knee 
was zero degree to 120 degrees.  There was tenderness on 
flexion and extension of the left knee.  

Prior to the veteran's death, VA requested medical opinions 
regarding any relationship between the service-connected 
disabilities and the cerebrovascular accident.  A neurologist 
opinion dated in May 1997 reflects that as far as his 
service-connected injury was concerned there had been no 
flare-ups.  It just happened that the veteran developed a 
stroke a year ago that caused paralysis of his left 
extremities, the inability to talk, and visual involvement.  
The opinion of the orthopedic surgeon reported in May 1997 
after a review of the December 1996 VA clinical reports that 
"at present, the patient has difficulty of ambulation and 
recurrent pain over his shrapnel wound area."  Based on 
history and nature of injury it is not unlikely that indeed 
the patient would experience on and off pain probably from 
his sciatic nerve injury.  As to the exact functional loss, 
probably the physician who examined him would be more in 
position to elaborate.  

The Board finds that the preponderance of the evidence is 
against a higher evaluation for the service-connected left 
thigh disability as the most recent evidence of record from 
1990 to 1997 more nearly approximates the rating in effect at 
the time of the veteran's death, no more than moderately 
severe disability of the muscles of MG XIII to warrant the 30 
percent disability rating.  The majority of his present 
symptoms (inability to walk or stand, hemiplegia, and lack of 
strength) were attributed to the nonservice-connected stroke.  
See generally Spurgeon v. Brown, 10 Vet. App. 194, 196 
(1997); DeLuca v. Brown, 7 Vet. App. 202, 206 (1996) 
(discussing the Board's obligation to explain how pain on use 
was factored into its evaluation of the veteran's 
disability); 38 C.F.R. §§ 4.40, 4.45.  

The Board further notes that in light of the referenced 
medical evidence, a 30 percent evaluation based upon severe 
impairment is not warranted under Diagnostic Code 5313 
(injury to MG XIII, posterior thigh).  In this respect, while 
the x-rays indicated multiple foreign bodies in the left 
thigh, the deceased veteran did not manifest extensive 
ragged, depressed, and adherent scars of the skin so situated 
as to indicate wide damage to muscle groups in track of the 
missile, moderate or extensive loss of deep fascia or of 
muscle substance, soft or flabby muscles in the wound area, 
adhesion of the scar to one of the long bones in an area 
where bone is normally protected by muscles, and atrophy of 
muscle groups not included in the track of the missile.  The 
evidence attributed to the service-connected left thigh 
disability does not reflect more than a tiny chip fracture of 
the femur and there was no indication of major artery 
involvement.  While the veteran reported symptoms of pain, 
such symptomatology was associated with increased physical 
activity.  While there were objective findings of decreased 
strength on examination, the findings apparently were 
attributed to the stroke.  Moreover, the VA and Department of 
Health examinations documented clinical findings of decreased 
motion with pain, but made no additional findings of residual 
muscular impairment in strength or integrity solely 
attributed to the service-connected shrapnel wound of the 
left thigh.  Accordingly, the Board finds that evidence of 
severe disability has not been demonstrated to warrant an 
increased evaluation under Diagnostic Code 5313 for the 
purposes of accrued benefits.  See 38 C.F.R. Part 4.  

In reviewing the deceased veteran's appeal, the Board has 
considered the provisions of §§ 4.40 and 4.45 regarding 
functional loss due to pain, weakness, excess fatigability, 
and limitation of motion.  See, DeLuca v. Brown, 8 Vet. App. 
202 (1995).  However, the evidence does not reveal any such 
functional loss apart from that degree of impairment 
contemplated by the schedular criteria for the 30 percent 
evaluation.  Further, the service-connected left thigh 
disability does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization [due exclusively to service-connected 
disability] to warrant an extra-schedular rating.  See 38 
C.F.R. § 3.321(b)(1) (1999).  The appeal is denied.  


B. Evaluation of sciatic nerve injury, evaluated as 10 
percent disabling.

At this juncture, the Board addresses whether a higher rating 
is warranted for the sciatic nerve injury for accrued 
benefits purposes.  

By an October 1962 rating decision, the sciatic nerve injury 
was characterized as mild and evaluated as 10 percent 
disabling under DC 8520.  See 38 C.F.R. § 4.124a.  This 
rating evaluation was in effect at the time of the veteran's 
death.  

Under DC 8520 for mild incomplete paralysis of the sciatic 
nerve, below the knee, a 10 percent rating evaluation is 
warranted.  A 20 percent rating evaluation is warranted for 
moderate incomplete paralysis of the sciatic nerve.  A 40 
percent rating evaluation is warranted for moderately severe 
incomplete paralysis of the sciatic nerve.  

Briefly, as reasoned in the prior discussion, the evidence 
essentially reflects a history of static symptoms related to 
the residuals of the service-connected disability until 1990.  
Generally, the subjective and objective clinical findings 
included recurrent pain in the posterior thigh, hypoesthesia 
of the left lower extremity, a slight limp, and slight 
atrophy.  In 1990, the left leg was re-injured by falling 
rock and the leg warranted a skin graft.  There is no 
indication whether additional nerve injury was sustained.  
However, the January 1991 medical certificate from Baguio 
General Hospital & Medical Center reflects that the veteran 
was confined from July 1990 to August 1990 for soft tissue 
avulsion popliteal area left status post split thickness skin 
grafting.  An August 1990 report of field examination 
reflects that the veteran was in need of aid and attendance 
and that he had fractured his leg.  In January 1994, the 
veteran was admitted to Baguio General Hospital & Medical 
Center due to left sided weakness of short duration.  The 
final diagnosis was CVD, ischemic thrombotic RMCA.  Medical 
statements submitted by the Department of Health in May 1995 
and February 1996 reflect that the veteran was bedridden and 
that his left arm and left leg were atrophied with zero 
percent motor [ability] on the left side.  The diagnoses were 
CVA and foreign body (shrapnel) left thigh.  

The December 1996 VA examinations reflect some tenderness in 
the left knee on movement, that the right lower extremity was 
[with fair] strength and that the left lower extremity was 
[with poor] strength.  

A neurologist opinion requested prior to the veteran's death 
and dated in May 1997 reflects that as far as his service-
connected injury was concerned there had been no flare-ups.  
It just happened that [the veteran] developed a stroke a year 
ago that caused paralysis of his left extremities, inability 
to talk, and visual involvement.  The opinion of the 
orthopedic surgeon, also requested prior to the veteran's 
death, dated in May 1997 reflects that after a review of the 
December 1996 VA clinical reports that the veteran sustained 
the following injuries gunshot wound/ shrapnel wound left 
thigh/ fracture femur/ sciatic nerve injury probably 
incomplete.  The orthopedic surgeon noted that it was not 
unlikely that indeed the veteran would experience on and off 
pain probably from his sciatic nerve injury.  As to the exact 
functional loss, probably the physician who examined him 
would be more in a position to elaborate.  

The Board finds that the preponderance of the evidence is 
against a higher evaluation for the sciatic nerve injury as 
the most recent evidence of record from 1990 to 1997 
approximates the rating in effect at the time of the 
veteran's death, no more than mild symptomatology attributed 
to the incomplete paralysis of the sciatic nerve.  Prior to 
the 1990 left leg injury and the stroke, he ambulated with a 
limp, that he had some hypoesthesia, and that he had 
recurrent pain in the posterior aspect of the left thigh.  
The evidence of record prior to the intercurrent left leg 
injury and stroke is not demonstrable of moderate 
symptomatology - increased difficulty with ambulation or 
reports of increased or constant pain, or increased muscular 
atrophy below the knee.  In February 1996, December 1996, and 
May 1997, it was reported that the veteran was bedridden and 
hemiplegic apparently attributed to the stroke in 1994, and 
that he could have on and off pain associated with the 
sciatic nerve injury.  As the evidence of record at the time 
of the veteran's death is not indicative of increased 
disability attributed to the service-connected sciatic nerve 
injury, an increased rating evaluation of 20 percent is not 
warranted for accrued benefits purposes.  

Further, the sciatic nerve injury does not present such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization [due exclusively to service-
connected disability] to warrant an extra-schedular rating.  
See 38 C.F.R. § 3.321(b)(1) (1999).  The appeal is denied.  


C. Special monthly compensation based on need for aid and 
attendance or on account of being housebound.

Increased compensation is payable to a claimant who has a 
need for regular aid and attendance for disability attributed 
to service-connected conditions.  See 38 C.F.R. §§ 3.350(h), 
3.352 (1999).

Under the statutory and regulatory criteria, special monthly 
compensation is payable where the veteran, in addition to 
having a single service-connected disability rated as 100 
percent under regular schedular evaluation, and has either 
additional service-connected disability ratable at 60 percent 
or more which is separate and distinct from the disability 
rated as 100 percent disabling, or when the veteran is 
substantially confined as a direct result of his service-
connected disabilities to his dwelling and the immediate 
premises and it is reasonably certain that the disability or 
disabilities and resultant confinement will continue 
throughout his lifetime.  See 38 U.S.C.A. § 1114(s) (West 
1991); 38 C.F.R. §§ 3.350(i), 3.352 (1999).  

In this case, the evidence for review does not indicate that 
the veteran has a service-connected disability rated as 100 
percent under the regular schedular evaluation or that he was 
substantially confined to his dwelling as a direct result of 
his service-connected disabilities which are basic 
requirements for aid and attendance or housebound benefits.  
The evidence of record demonstrates that his need was due 
more to his non service-connected disabilities - re-injured 
left leg and cerebrovascular accident.  Following the 
cerebrovascular accident, the veteran had left sided body 
weakness, visual involvement, and the inability to talk, 
stand, or walk.  Hence, entitlement to special monthly 
compensation is not warranted because the criteria regarding 
need for regular aid and attendance or on account of being 
housebound have not been met.  In a case where the law and 
not the evidence is dispositive, the claim should be denied 
because of the absence of legal merit or the lack of 
entitlement under law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  


D. Conclusion

As reasoned above, except as otherwise provided, periodic 
monetary benefits (other than insurance and servicemen's 
indemnity) under laws administered by the Secretary to which 
an individual was entitled at death under an existing rating 
or decisions, or those based on evidence in the file at the 
date of death (accrued benefits) and due and unpaid for a 
period not to exceed two years, shall, upon the death of such 
individual be paid to the veteran's spouse.  See 38 U.S.C.A. 
§ 5121; 38 C.F.R. § 3.1000.  As discussed, although the 
veteran had a claim pending at the time of his death, the 
veteran had already been paid for the benefits arising from 
the two years preceding his death.  Thus, while the Board is 
sympathetic to the appellant's belief that she should receive 
accrued benefits, the fact that the veteran's claim for 
benefits had been pending for a period of many years prior to 
his death does not provide a basis, under the controlling 
law, for payment of accrued benefits if the evidence does not 
warrant such payments.  See Marlow v. West, 12 Vet. App. 548 
(1999).  Simply, the evidence of record at the time of his 
death does not demonstrate that an increased rating was 
warranted for the service-connected disabilities or that 
special monthly compensation for aid and attendance or on 
account of being housebound was warranted.  Therefore, there 
were no amounts due and unpaid to the veteran prior to his 
death.  

The evidence is not in equipoise, and the provisions of 38 
U.S.C.A. § 5107(b) regarding reasonable doubt are not 
applicable to warrant a more favorable decision.  The 
appellant's appeal for accrued benefits is denied.  


III.  DIC under 38 C.F.R. § 1318

The Board notes that a surviving spouse may be entitled, 
pursuant to 38 U.S.C.A. § 1318, and 38 C.F.R. § 3.22, to 
receive DIC benefits as if the veteran's death were service-
connected by demonstrating that the deceased veteran would 
hypothetically have been entitled to receive 100 percent 
disability compensation based on service-connected disability 
at the time of death and for a period of 10 consecutive years 
immediately prior to death, although he was for some reason 
(other than willful misconduct) not in actual receipt of that 
100 percent compensation throughout that 10 year period.  See 
Wingo v. West, 11 Vet. App. 307 (1998).  

As applied to the facts of this case, the deceased veteran 
had received a final VA determination during his lifetime, 
the veteran was in receipt of a 40 percent evaluation, he was 
not in actual receipt of or entitled to receive a 100 percent 
disability for the 10 years immediately prior to his death as 
demonstrated in the accrued benefits and cause of death 
discussions to satisfy the eligibility criteria for benefits 
under 38 U.S.C.A. § 1318.  See Wingo v. West, 11 Vet. App. 
307 (1998).  

The Court held in Marso v. West, 13 Vet. App. 260 (1999) that 
a survivor of a deceased veteran is eligible for DIC under 38 
U.S.C.A. § 1318(b)(1) if (1) the veteran was in actual 
receipt of a 100 percent disability rating for the 10 years 
immediately preceding his death; (2) the veteran would have 
been in receipt of a 100 percent disability rating for such 
time but for clear and unmistakable error (CUE) in a final 
rating or Board decision; or (3) if under the specific and 
limited exceptions under Carpenter v. Gober, 11 Vet. App. 140 
(1998) or Wingo, supra, the veteran was "entitled to 
receive"/ "hypothetically" entitled to a 100% disability 
rating for the required period of time.  The Board observes 
that the appellant's claim for DIC benefits under 38 U.S.C.A. 
§ 1318 was received in July 1997.  In that regard, 38 C.F.R. 
§ 20.1106 requires by negative implication that rating 
decisions during the veteran's lifetime must be taken into 
consideration when adjudicating a claim for section 1318(b) 
DIC benefits.  See Carpenter v. Gober, 11 Vet. App. 140 
(1998) (application of 38 C.F.R. § 19.196 (1991) to 
"entitled to receive" claims filed prior to the March 1992 
effective date of section 20.1106).  Therefore, where a prior 
final VA determination denied a veteran a total disability 
rating, so that the veteran had not been rated totally 
disabled for 10 continuous years prior to his or her death, a 
survivor under section 1318(b) must demonstrate CUE in the 
prior VA determination in order to establish eligibility 
under section 1318(b)(1).  See Marso v. West, 13 Vet. App. 
260 (1999).  The Board stresses that the appellant has not 
specifically alleged CUE in a prior VARO or Board decision, 
see Ruiz v. Gober, 10 Vet. App. 352 (1997); Damrel v. Brown, 
6 Vet. App. 242 (1994), and her claim for section 1318 
benefits does not fall within any special exceptions to 
invoke the hypothetical entitlement.  See Wingo and 
Carpenter, both supra. 

The Board observes that the statutory interpretation of the 
regulation explained in the Marso decision is precedent and 
is applicable on the date of issue.  See Tobler v. Derwinski, 
2 Vet. App. 8 (1991).  It is important to note that when the 
law controlling an issue changes after a claim has been filed 
or re-opened but before the administrative or judicial review 
process has been concluded, as in this case, a question 
arises as to which law now governs.  In this regard, the 
Court determined that a liberalizing change in regulation 
during the pendency of a claim must be applied if it is more 
favorable to the claimant, and if the Secretary has not 
enjoined its retroactive application.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991); DeSousa v. Gober, 10 Vet. 
App. 461 (1997).  In this instance, the application of 38 
C.F.R. §§ 3.22(a) and 20.1106 are the same before and after 
the Court's opinion in Marso.  

The Court has held that when the law and not the evidence is 
dispositive, a claim for entitlement to VA benefits should be 
denied or the appeal to the Board terminated because of the 
absence of legal merit or the lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  As 
the law is dispositive of the instant case, the benefit of 
the doubt rule is not for application.  



ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  

Entitlement to an evaluation in excess of 30 percent for the 
service-connected residual shrapnel wound, left thigh, with 
injury to MG XIII and retained metallic foreign body, 
fracture of the femur, and infected scar, for the purpose of 
accrued benefits, is denied. 

Entitlement to an evaluation in excess of 10 percent for the 
sciatic nerve injury, for the purpose of accrued benefits, is 
denied.  

Entitlement to accrued benefits based upon special monthly 
compensation for regular aid and attendance or on account of 
being housebound is denied.  

Entitlement to dependency and indemnity compensation pursuant 
to the provisions of 38 U.S.C.A. § 1318 is denied.  



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals


 
TIMBO-OY



- 2 -


OY



- 19 -


